Citation Nr: 0828173	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus with arthritis of the feet, to include 
consideration of extraschedular compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to a rating in 
excess of 30 percent for pes planus.  Subsequently, during 
the pendency of this appeal, the veteran has been granted the 
maximum schedular rating for his pes planus.  He continues 
his appeal by requesting an extraschedular rating in excess 
of the 50 percent maximum. 

The veteran appeared before a Decision Review Officer (DRO) 
for a personal hearing conducted in February 2006 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

In August 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran has been assigned the highest available 
disability evaluation for pes planus, or acquired flatfeet.  
There is no indication of other compensable symptomatology as 
attributable to his service-connected disability. 

2.  The veteran's bilateral pes planus with arthritis of the 
feet is not found to present marked interference with 
employment or frequent periods of hospitalization rising to 
the level of an exceptional disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for pes 
planus with arthritis of the feet are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1- 
4.14, 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for an extraschedular rating have not been 
met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, November 2004 and 
March 2006, the agency of original jurisdiction (AOJ) 
provided notice to the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for increased rating for 
bilateral pes planus; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The AOJ explained that the 
veteran must show that his disability had increased in 
severity.  The AOJ also described the types of evidence that 
VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The veteran's testimony at the February 2006 DRO 
hearing indicated actual knowledge of the need to present 
evidence on such effects.  Particularly, he testified as to 
the symptoms his disability caused in the pursuit of his 
daily activities.  He explained that he could not clean the 
house as he was able to do previously, that he could no 
longer use a ladder to change a light bulb, and that it was 
very difficult to use steps such as those in his daughter's 
home.  His spouse also provided lay testimony about the 
effect that his disability had on their daily life.  Thus, 
while the notice did not explicitly ask for the effect that 
the worsening has on his employment and daily life, the 
veteran provided that information during the course of the 
appeal.

Although the November 2004 notice letter was also deficient 
in providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, such 
information was provided in the November 2004 rating decision 
and the September 2005 statement of the case.  The claims 
were then readjudicated on all the evidence via the 
supplemental statements of the case issued in October 2005 
and again in July 2006.  Furthermore, the July 2008 
Appellant's Brief contained the full text of the applicable 
rating criteria indicating the veteran's actual knowledge of 
this information.  It is noted however, that in this case, 
the criteria on which the veteran's disability is rated is 
such that an increased rating could be achieved by showing a 
noticeable worsening.  The criteria speak to mild, moderate, 
severe, and pronounced levels of disability.  Thus, as 
specific test measurements are not at issue, specific notice 
of the diagnostic criteria is not necessary.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In all, the duty to 
notify has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  The Board notes that in 
testimony before the DRO in February 2006, the veteran 
testified to the unavailability of treatment records from the 
Campbell Clinic.  These records pertained to treatment 
received at the Clinic in the 1950s and have not been 
associated with the claims file.  However, based upon the 
veteran's testimony, these records are considered 
unavailable.  The duty to assist has been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected pes planus with arthritis of the feet, currently 
evaluated at the maximum schedular rating of 50 percent.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Here, the veteran's disability is evaluated under DC 5276 for 
acquired flatfoot, where a 50 percent evaluation is the 
highest available rating.  38 C.F.R. § 4.71a Diagnostic Code 
5276 (2007).  His disability is manifested by 10 degrees of 
valgus deformity while weightbearing; a tender Achilles 
tendon that is not corrected by manipulation and subject to 
pain when manipulation is attempted; slight bilateral 
malalignment of the midfoot which is tender to palpation; and 
bilateral tenderness along the plantar fascia.  VA 
examination, March 2006.  None of these symptoms are improved 
by orthopedic shoes or appliances.  Id; DRO hearing, February 
2006. 

The veteran's symptomatology does not belong within another 
Diagnostic Code pertaining to the foot.  Indeed the maximum 
rating for any foot condition within this section is 50 
percent.  38 C.F.R. § 4.71a Diagnostic Codes 5276 to 5284.  
As a result, the potential likelihood of an increased rating 
would be premised on application of another Diagnostic Code 
either on an alternate rating basis, or as a separate 
additional rating, provided not evaluating the same 
disability under various diagnoses, otherwise known as 
pyramiding.  See 38 C.F.R. § 4.14.  Furthermore, the Board 
notes that there is no evidence sufficient to warrant 
application of other Diagnostic Codes in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

As the veteran already has the highest available disability 
evaluation for his bilateral foot condition, the Board finds 
that the overall disability picture does not more closely 
approximate a higher percent rating under the Rating 
Schedule.  38 C.F.R. 
§ 4.7.  

Under certain extraordinary circumstances, where the rating 
schedule is inadequate to fully compensate a veteran for the 
average impairment of earning capacity for his particular 
disability, the claim will be referred to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service for consideration of an extraschedular rating.  Such 
a rating is appropriate where evidence indicates that the 
disability causes marked interference with employment, 
requires frequent hospitalizations, or otherwise produces 
impairment unrecognized by the Rating Schedule.  38 C.F.R. § 
3.321(b)(1) (2007).

Here, the question at hand becomes whether the schedular 
evaluation for the veteran's disability has adequately 
compensated him based upon an average impairment of earning 
capacity.  As noted above, Diagnostic Code 5276 provides 
ratings for acquired flatfoot.  Mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as 
noncompensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated  50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a.

As these criteria are based upon the average impairment of 
earning capacity, it is important to note that this veteran 
is of an advanced age and no longer works outside of the 
home.  He does contend, however, that he retired from his 
prior employment because his foot condition made it too 
uncomfortable to continue working.  See Representative's 
statement, September 2006; VA examination, March 2006.  These 
statements contradict an earlier VA examination, in which the 
veteran noted his reason for retirement in or around 1984, as 
not being secondary to his foot condition but, instead, due 
to the closure of his place of business.  VA examination, May 
2004.  He stated that he did not seek further employment 
because of his age at the time.  Id.

Regardless, in describing the effect that his symptoms have 
upon his daily life, the veteran indicated that the pain and 
swelling of his feet is such that his ability to stand is 
limited to short periods of time.  Assistive shoes and braces 
have not provided relief, although the veteran indicated that 
a warm foot bath with Epsom salt has provided some temporary 
relief.  He described experiencing constant pain, with sharp 
pain three or four times per month.  In addition to 
limitations in his ability to perform household chores, the 
veteran indicated that he must change shoes during the day 
and must use a chair with a back when he watches his grandson 
playing soccer.  DRO hearing transcript, February 2006. 

As previously stated, the veteran currently receives the 
maximum rating for pes planus.  In addition, although not 
presently on appeal, the veteran has been granted service 
connection for arthritis of both right and left ankles 
secondary to his pes planus condition.  In total, including 
the bilateral factor for the ankles, the veteran has a 
combined evaluation of 70 percent.  As such, every symptom of 
his condition has been compensated.

Furthermore, that compensation is adequate because the 
evidence does not reflect a marked interference with 
employment or frequent periods of hospitalization as 
envisioned by 38 C.F.R. § 3.321(b)(1).  Instead, the evidence 
reflects that the veteran discontinued employment at least in 
part due to his advancing age and has no hospitalization of 
record for this condition.  Although the veteran's condition 
certainly constitutes a pronounced disability that results in 
limitations upon activities in his daily life, these 
conditions are commensurate with that contemplated by the 
Rating Schedule in Diagnostic Code 5276.  Thus, this case is 
not exceptional such that it would require consideration of 
an extraschedular evaluation.  The claim for evaluation 
higher than the maximum rating for bilateral pes planus must 
be denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus with arthritis of the feet, to include 
consideration of extraschedular compensation, is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


